Territory of Michigan—in the supreme court of the territory of THE TERM OF SEPTEMBER IN THE YEAR OF OUR LORD l8o8
The United States of America by E Brush their Atty complain of Joseph Wilkinson Junr late the collector of the customs of the said United States at the port of Detroit in the District of Detroit and Territory aforesaid being in Custody of &c In a plea of trespass on the Case for that Whereas the said Joseph on the twenty ninth day of September in the year of our Lord one thousand eight hundred and seven towit at Detroit aforesaid and within the jurisdiction of this Court was indebted unto the said United States in the sum of six thousand dollars currency of the said United States for money by the said Joseph before that time as such collector had and received to *222and for the use of the said United States and at his special instance and request and being so indebted he the said Joseph in consideration thereof, afterwards towit on the same day and year aforesaid towit at Detroit aforesaid undertook and faithfully promised the said United States to pay them the said last mentioned sum of money when he the said Joseph should be thereto afterwards requested and whereas afterwards towit on the Eleventh day of June in the year of our Lord one thousand eight hundred & Six the said Joseph at the City of Washington towit at Detroit aforesaid and within the Jurisdiction aforesaid accounted together with the said United States of and concerning diverse other large sums of money by the said Joseph as such Collector as aforesaid before that time due and owing to the said United States and then being in arrear and unpaid and upon that account the said Joseph was then and there found in arrear to the said United States in other large sum of money towit other sum of four thousand and eighty five dollars and eighty two cents of like lawful money as aforesaid and being so thereof found in arrear he the said Joseph in consideration thereof after-wards towit on the same day and year last aforesaid at the City of Washington towit at Detroit aforesaid undertook and faithfully promised the said United States to pay them the said last mention sum of money when he the said Joseph should be thereto afterwards requested—Yet the said Joseph not regarding his aforesaid several promises and undertakings so by him made in his behalf as aforesaid but contriving and fraudulently intending craftily and subtally to deceive and defraud the said United States in this behalf hath not as yet paid the said United States the said several sums of money or any part thereof altho so to do he the said Joseph was requested by the said United States afterwards towit on the same day and year aforesaid and often afterwards towit on the 29th day of Septr in the year of our Lord 1807 but he to pay the same hath hitherto entirely refused and still doth refuse to pay the same to the damage of the said United States as they say six Thousand dollars and thereof to recover the same with costs &c they bring suit &c By E Brush their Atty
Territory of Michigan towit—The United States of America put in their place E Brush their Atty ag* Joseph Wilkinson Jur in the plea aforesaid—

[In the handwriting of Elijah Brush]